Citation Nr: 1326566	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  09-23 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to service connection for a bilateral foot disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for a foot disability.  He claims while in service his feet were wet nearly every day for three months which may have caused him to develop some kind of fungus.  According to the Veteran, his feet are now fungus infected and the bottom of his feet crack open two to three times a year.  

Service treatment records reveal a finding of abnormal feet during the November 1967 induction examination.  At that time, the Veteran reported a history of foot trouble.  He was noted to have dry skin.  During service, he was seen for extremely dry flaky skin on the trunk but not the feet.  At separation, the feet were shown to be normal but he continued to report a history of foot trouble.  

The Veteran has been diagnosed with hallux valgus, atopic dermatitis and tinea pedis which he contends was caused by service.  As the Veteran has not been afforded a VA examination with etiology opinion in relation to his claim, the Board finds that a remand is warranted so that he could be afforded a VA examination to determine if his foot condition preexisted service and, if so, was worsened by service or if he now has separate and distinct pathology that might be related to service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the nature and etiology of any current foot disorders.  The claims file must be reviewed in conjunction with this examination.  Providing that a disability is found, the examiner must state whether the disability preexisted the appellant's period of active duty service and if so whether the preexisting disability was aggravated beyond its natural progression by service.  

If the foot disability is not found to have been preexisting, the examiner must provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present foot disability is attributable to service or any exposure in-service.

2. After the development requested has been completed, the RO/AMC should review the examination report to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  

3. Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO must readjudicate the issue.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


